Citation Nr: 9928318	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from July 1967 to May 
1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia which denied, in pertinent part, 
service connection for a left knee disorder.  

A formal hearing was held in July 1999 before a member of the 
Board, and signatory of this decision, in Washington, D.C.


FINDINGS OF FACT

1.  Service medical records show that the appellant was 
treated during active duty for complaints of intermittent 
knee pain; a diagnosis of patellofemoral pain syndrome vs. 
degenerative joint disease was made.

2.  Postservice medical records include findings of 
complaints of constant left knee pain and crepitus.

3.  The appellant has testified that his current left knee 
symptoms, namely constant pain and crepitus, are the same 
symptoms he experienced while in service.


CONCLUSION OF LAW

The claim for entitlement to service connection for a left 
knee disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he has a left knee 
disorder which is attributable to the time he was in service, 
and that service connection is accordingly warranted. 

A review of the appellant's service medical records includes 
a treatment record dated in February 1994.  The appellant 
complained of intermittent left knee pain for the past six 
months in the area of the knee cap.  No history of recent 
injury or trauma was reported, and a history of swelling was 
denied.   Examination revealed no swelling, effusion, or 
instability.  However, mild crepitus was shown.  A diagnosis 
of patellofemoral pain syndrome vs. degenerative joint 
disease was made.  As part of a Report of Medical History, 
completed by the appellant in March 1994, he reported a 
history of a "'trick' or locked knee."  A Report of Medical 
Examination, also dated in March 1994, noted that the 
clinical evaluation of the appellant's lower extremities was 
described as normal.

The appellant was afforded a VA orthopedic examination in 
December 1996.  As part of the medical history portion of the 
report, it was noted that the appellant indicated having had 
a left knee problem off and on for 15 years.  The appellant 
complained of constant pain with periodic exacerbations.  He 
denied a history of any direct trauma or injury, but did note 
that he used to jump from airplanes as well as engage in 
vigorous physical therapy while in the service.  He added 
that the pain occurred at rest and with activity.  No 
complaints of swelling was made by the appellant.  
Examination revealed that the appellant had a normal gait, 
and that no swelling, deformity, or tenderness was shown.  
Crepitus on flexion of the left knee joint was noted to be 
present by the examiner, which could be performed up to 130 
degrees, with no evidence of pain.  No sign of instability 
was noted.  Degenerative joint disease of both knees with 
normal range of motion was diagnosed.  X-rays, taken the same 
day of the examination, demonstrated no significant osseous, 
joint, or soft tissue abnormality.

As indicated above, the appellant was afforded a personal 
hearing in Washington, D.C. in July 1999.  He testified that 
the reference in the December 1996 VA examination to his 
assertion of left knee problems for the past 15 years was 
incorrect; he reiterated that, while he had experienced left 
knee pain on and off for the preceding 15 years, he had, at 
the time of the above-mentioned February 1994 inservice 
treatment, experienced severe left knee problems beginning 
six months previous to that time.  He also alleged that at 
the time of his retirement examination the examiner did not 
even examine his left knee.  He also alleged that the X-rays 
taken in conjunction with his December 1996 VA examination, 
while, as noted on the examination report, were supposed to 
be weightbearing views, were, in fact, not accomplished in 
that manner.  In essence, the appellant testified that the 
same type of symptoms which were manifested at the time of 
his February 1994 treatment, pain and grinding, were the ones 
currently manifested. 

Additional evidence of record is noted to include the 
appellant's Notice of Disagreement (NOD) dated in August 
1995, in which he asserted to have experienced periodic left 
knee pain since he was in the Airborne.  

The Board points out that, generally, a "well-grounded" claim 
is one which is plausible.  The United States Court of 
Appeals for Veterans Claims (Court) has directed that, in 
order for a claim for service connection to be well-grounded, 
there must be (1)  competent evidence of a current 
disability; (2)  proof as to incurrence or aggravation of a 
disease or injury in service; and (3)  competent evidence as 
to a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

It is also noted that the appellant's above-discussed 
testimony is credible with regard to his subjective 
complaints and history.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In view of the evidence of record, including the testimony 
provided by the appellant during his July 1999 hearing as 
well as those assertions set out as part of his NOD, dated in 
August 1995 (in which he noted in some detail the nature of 
the history of left knee complaints), the Board finds the 
issue currently on appeal to be well grounded.  Plausible 
evidence in support of the instant claim has been presented.  
See Caluza, supra.


ORDER

The issue of entitlement to service connection for a left 
knee disorder is well grounded.


REMAND

As indicated above, the appellant's instant claim has been 
determined to be well grounded.  Therefore, VA's duty to 
assist, pursuant to 38 U.S.C.A. § 5107(a) (West 1991), has 
attached.  See Caluza, supra; Morton v. West, 12 Vet. 
App. 477 (1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

As such, a VA examination should be conducted to ascertain 
the effect of the appellant's current left knee disorder, as 
well as the etiology thereof.  See 38 C.F.R. § 3.326 (1998).

The Board regrets the delay occasioned by this Remand 
decision, in issuing a final decision in the appellant's 
appeal.  However, under the circumstances discussed above and 
in light of the assertions made by the appellant, the Board 
finds that a Remand is warranted in order to enable any 
decision ultimately reached by this Board to have any 
prospect of withstanding scrutiny by the Court.  For those 
reasons and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
private and VA medical records which have 
not been submitted related to treatment 
afforded him for left knee problems since 
his service separation.  The appellant 
should be informed that he has a right to 
present any additional evidence or 
argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of the 
appellant's left knee disorder, if any.  
The claim folder and a copy of this 
Remand are to be reviewed by the examiner 
prior to the examination.  If a diagnosis 
of a left knee disorder is made, it is 
requested that the examiner render an 
opinion as to whether it is as least 
likely as not that the disorder(s) is 
related to service, to include the 
patellofemoral pain syndrome vs. 
degenerative joint disease diagnosed 
during active duty.  A complete rational 
for any opinion expressed should be 
included in the examination report.

3.  The RO should inform the appellant of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1998).

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should then re-adjudicate the 
issue in appellate status, in light of 
Caluza, supra.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless he is further 
informed.  The purpose of the REMAND is to allow further 
development of the record and due process of law.  No 
inference should be drawn from it regarding the final 
disposition of the appellant's appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

